Exhibit 10.1

AMENDMENT AGREEMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

This Amendment Agreement No.1 to Securities Purchase Agreement (this “Amendment
Agreement”) is entered into as of February 8, 2016, by and between Great Basin
Scientific, Inc., a Delaware corporation (the “Company”), and the investor (the
“Holder”) which is one of the investors listed on the Schedule of Buyers
(“Schedule of Buyers”) attached to that certain Securities Purchase Agreement
between the Company and all of the investors listed on the Schedule of Buyers
(the “Buyers”) dated December 28, 2015 (the “SPA”), with reference to the
following facts:

A. On December 28, 2015, the Company and the Buyers entered into the SPA in
relation to the issuance and sale by the Company and purchase by the Buyers of:
(i) that aggregate principal amount of senior secured convertible notes of the
Company, in substantially the form attached to the SPA as Exhibit A (the
“Notes”), set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate principal amount of Notes for all Buyers was
$22,100,000) and (ii) related Series D Warrants, in substantially the form
attached to the SPA as Exhibit B (the “Warrants”), representing the right to
acquire that number of shares of common stock of the Company, par value $0.0001
(“Common Stock”), set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (as exercised, collectively, the “Warrant Shares”), which
totaled in the aggregate 3,503,116 Warrant Shares.

B. The issuance of the Notes and the Warrants occurred at a closing on
December 30, 2015 (the “Closing Date”).

C. Section 3(c) of the SPA provides that the Company has reserved 120,000,000 of
its authorized shares of common stock (the “Initial Required Reserved Amount”)
for issuance as Conversion Shares and Warrant Shares under the Notes and
Warrants, respectively, and Section 4(l) provides that so long as any of the
Buyers owns any Securities (as defined in the SPA), the Company shall at all
times maintain the Initial Required Reserve Amount or such additional number of
shares of common stock as shall from time to time be necessary to effect the
conversion of all of the Notes and the exercise of all of the Warrants then
outstanding (in each case, without regard to any limitations on conversions or
exercises) (the “Required Reserve Amount”).

D. Section 4(p) of the SPA provides that the Company shall hold a special or
annual meeting of its stockholders (“Stockholder Meeting”) not later than
sixty-five (65) calendar days after the Closing Date (the “Stockholder Meeting
Deadline”), which date is March 4, 2016, to hold a vote on those certain matters
related to the Notes and the Warrants as set forth in Section 4(p) of the SPA.

E. The Company desires to complete a public offering of its shares of common
stock and common stock purchase warrants pursuant to the terms set forth in the
Company’s Registration Statement on Form S-1 (333-201596) (the “Public
Financing”) but requires that the number of shares of common stock reserved
under the Initial Required Reserved Amount be reduced so that the Company has
sufficient authorized, unreserved shares of common stock to complete the Public
Financing.



--------------------------------------------------------------------------------

F. The Holder believes that it is in the Holder’s best interests as a holder of
securities of the Company that the Company completes the Public Financing.

G. The Company desires more time to hold the Stockholder Meeting and complete
the filing of its definitive proxy statement and solicit proxies in relation to
the Stockholder Meeting and Holder believes that it is in Holder’s best
interests that the Company have more time to hold the Stockholder Meeting.

H. In compliance with Section 9(e) of the SPA, this Agreement shall only be
effective upon the execution and delivery of this Agreement and agreements in
form and substance identical to this Agreement (the “Other Agreements”, and
together with this Agreement, the “Agreements”) by other holders of Registrable
Securities (as defined in the SPA) (each an “Other Holder”) representing on the
Closing Date at least fifty-one percent (51%) of the aggregate number of
Registrable Securities issued or issuable under the Cash Notes and Cash Warrants
issued on the Closing Date and shall include Hudson Bay so long as Hudson Bay
and/or any of its affiliates collectively hold at least five percent (5%) of the
Registrable Securities, in the aggregate (the “Required Holders”) (such time,
the “Effective Time”).

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Initial Required Reserved Amount.

a. Section 3(c) of the SPA is hereby amended such that (i) from the Effective
Time through 11:59:59 pm New York time on March 31, 2016, the Initial Required
Reserved Amount as defined in such section shall mean 85,000,000 shares of
Common Stock duly authorized and reserved for issuance as Conversion Shares and
Warrants Shares and (ii) from and after 12:00:00 am New York time on April 1,
2016, the Initial Required Reserved Amount as defined in such section shall mean
120,000,000 shares of Common Stock duly authorized and reserved for issuance as
Conversion Shares and Warrants Shares.

b. Section 4(l) of the SPA, Section 11(a) of the Notes and Section 1(g) of the
Warrants, to the extent they reference the defined term “Initial Required
Reserved Amount” (as defined in the SPA) are hereby amended to reference such
term as amended pursuant to Section 1(a) hereof.

c. If upon the closing of the Public Offering, the price per share of common
stock sold or deemed sold in the Public Offering would result in the Public
Offering being a Dilutive Issuance (as defined under the Notes) and would result
in the Conversion Price (as defined in the Notes) being reduced pursuant to
Section 7(a) of the Notes resulting in the Required Reserve Amount being a
higher number of shares of common stock than the Initial Required Reserved
Amount, then the Holder hereby agrees that (i) only from the Effective Time
through 11:59:59 pm New York time on March 31, 2016, the Required Reserve Amount
under the SPA, the Notes and the Warrants shall be equal to the Initial Required
Reserve Amount and there shall be no Authorized Share Failure (as defined in the
Notes and Warrants, respectively)

 

- 2 -



--------------------------------------------------------------------------------

under the Notes or the Warrants during such period of time and (ii) from and
after 12:00:00 am New York time on April 1, 2016, the Holder waives any right to
contest or otherwise attempt to prevent the issuance of shares of common stock
upon the exercise of pre-funded Series F warrants sold in the Public Offering
even if there is an Authorized Share Failure under the terms of the Notes and
Warrants and (iii) for the avoidance of doubt, from and after 12:00:00 am New
York time on April 1, 2016, if the number of shares duly authorized and reserved
for issuance as Conversion Shares and Warrant Shares is less than 120,000,000
shares of Common Stock or such additional number of shares of Common Stock as
shall from time to time be necessary to effect the conversion of all of the
Notes and the exercise of all of the Warrants then outstanding, the Company will
fail to meet the Required Reserve Amount under Section 4(l) of the SPA and an
Authorized Share Failure shall have occurred under Section 11 of the Notes and
Section 1(g) the Warrants, which the Company shall be required to promptly cure
pursuant to the requirements of those Sections.

d. If the Company does not complete the Public Financing by 11:59:59 pm New York
time on March 31, 2016, then the amendments as contemplated in Section 1 of this
Agreement shall no longer be valid and the provisions of the SPA, Notes and
Warrants as amended in this Section 1 shall revert back to their original terms
as if the amendments contemplated in this Section 1 had never occurred.

2. Stockholder Meeting Deadline. Section 4(p) is amended such that the
Stockholder Meeting Deadline as defined in such section shall mean a date not
later than March 31, 2016.

3. Acknowledgments. The Company hereby confirms and agrees that (i) except with
respect to the amendments set forth in Sections 1 and 2 above as of the
Effective Time, the SPA, Notes and Warrants shall continue to be, in full force
and effect; (ii) the execution, delivery and effectiveness of this Agreement
shall not operate as an amendment of any right, power or remedy of the Holder
except to the extent set forth herein. As of the Effective Time, the SPA, Notes
and Warrants will be deemed to be fully amended and restated to reflect the
amendments set forth in Sections 1 and 2 above.

4. Fees, Expenses, Taxes. Each party to this Agreement shall bear its own
expenses in connection with the transactions contemplated hereby.

5. Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York City time, on February 8, 2016, the Company shall file a Current
Report on Form 8-K describing the terms of the transactions contemplated by this
Agreement in the form required by the Securities Exchange Act of 1934, as
amended, and attaching a copy of the form of this Agreement as an exhibit to
such Current Report on Form 8-K (including all attachments, schedules and
exhibits thereto, the “8-K Filing”). From and after the filing of the 8-K Filing
with the Securities and Exchange Commission, the Holder shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries (as defined in the SPA) or any of their respective officers,
directors, affiliates, employees or agents, that is not disclosed in such 8-K
Filing. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and each Holder or any of its affiliates,
on the other hand, shall terminate. The Company shall not, and shall cause each
of its Subsidiaries and its and each of their respective officers, directors,
affiliates, employees and agents, not to, provide any Holder with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the date hereof without the express prior written consent of such Holder.
To the extent that the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates employees or agents delivers any
material, non-public information to any Holder without such Holder’s consent,
the

 

- 3 -



--------------------------------------------------------------------------------

Company hereby covenants and agrees that such Holder shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.

6. Representations and Warranties.

(a) Each Holder, as to itself only, represents and warrants to the Company with
respect to only itself that, as of the date hereof and as of the Effective Date:

i. Organization; Authority. The Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement.

ii. Ownership of Holder Registrable Securities. The Holder owns and holds, both
beneficially (subject to the Maximum Percentage (as defined in the Notes and the
Warrants)) and of record, the entire right, title, and interest in and to the
Holder Registrable Securities free and clear of all Encumbrances (as defined
below). The Holder has full power and authority to transfer and dispose of the
Holder’s Registrable Securities to the Company free and clear of any
Encumbrance. There is no outstanding vote, plan, pending proposal, or other
right of any Person (as defined in the SPA) to acquire all or any of the Holder
Warrants. As used herein, “Encumbrances” shall mean any security or other
property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future other than encumbrances by one or more brokers of
the Holder and encumbrances under federal or state securities laws.

iii. Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and constitutes the legal, valid
and binding obligations of the Holder enforceable against the Holder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

iv. No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (I) result in a violation of the organizational documents of the
Holder, (II) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (III)
result in a violation of any law, rule, regulation, order, judgment or decree

 

- 4 -



--------------------------------------------------------------------------------

(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (II) and (III) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

(b) The Company represents and warrants to the Holder that, as of the date
hereof and as of the Effective Date:

i. Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.

ii. Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated hereby has been
duly authorized by the Company’s board of directors and no further filing,
consent or authorization is required by the Company, its board of directors,
shareholders or other governing body. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

iii. No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (I) result in a violation of the organizational documents of the
Company or any share capital of the Company, (II) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (III) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Capital Market and including all applicable federal
laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (II) or (III)
above, to the extent that such violations could not reasonably be expected to
have a material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform any of its obligations hereunder.

iv. Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent from, authorization or order of, or make any filing or
registration

 

- 5 -



--------------------------------------------------------------------------------

with any Governmental Entity (as defined below) or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations contemplated hereby. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof (or in the case of filings,
will be made timely after the date hereof), and neither the Company nor any of
its Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registrations, applications or filings contemplated hereby. “Governmental
Entity” means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.

7. Independent Nature of Holder Obligations and Rights. The obligations of the
Holder under this Agreement are several and not joint with the obligations of
any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that the Holders are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement or any Other Agreement. The Company and the Holder confirm that the
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or, any Other
Agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

8. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

9. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

- 6 -



--------------------------------------------------------------------------------

10. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

11. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

12. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

13. Amendments. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Holder.

14. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

15. Notice. Whenever notice is required to be given under this Agreement, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the SPA.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

17. Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the respective meaning set forth in the SPA.

18. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Amendment
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction

 

- 7 -



--------------------------------------------------------------------------------

contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Amendment Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AMENDMENT AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

[Signature Pages Follow]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Amendment Agreement to be duly executed as of
the date first written above.

 

COMPANY: GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:   Ryan Ashton   Title:   President, CEO

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Amendment Agreement to be duly executed as of
the date first written above.

 

HOLDER: By:  

 

  Name:     Title:   Aggregate number of Registrable Securities held by the
Holder (without regard to any limitation on exercise or conversion set forth
therein):

 

[Signature Page to Amendment Agreement]